Case 7:20-cv-00181-KMK Document 43 Filed 01/28/20 Page 1 of 2
Case 7:20-cv-00181-KMK Document 42 Filed 01/28/20 Page 1 of 2

ent nt neeeneemnnmeennnin inoue aires Marten otf Wil & Emery
444 West Lake Street, Suite 4000

‘ A O EN D SED" Iilinois 60606

Michael Sheehan
msheehan@mwe.com
T 312,984.2040
F 312.984.7700

 

January 28, 2020
Via ECF

The Honorable Kenneth M. Karas \ \a\ ake

United States District Court Judge

United States District Court for the hon ( d respond.

Southern District of New York
The Hon. Charles L. Brient Jr. Federal

Building and United States Courthouse Friday i 3] | 20 at noon,

300 Quarropas Street
White Plains, New York 10601-4150

Re: General Mills, Inc. v. Champion Petfoads USA, Inc. and ModestirS ORDER ’
Case No, 20-cy-00181 (KMK) (JOM) ~ hth, Li
# eS BEN |

“KENNETH M-KARASUSDIO
] [28/ 2m.

|

 

Dear Judge Karas:

We represent Defendants Champion Petfoods USA, Inc. (“Champion”) and Modestino Mele
(“Mele”) (together “Defendants”) in the above-referenced matter. Pursuant to Your Honor’s
Individual Rule II(A), we respectfully request a pre-motion conference on an expedited basis at
Your Honor’s earliest convenience to discuss Defendants’ intention to file an expedited motion
to stay the Court’s preliminary injunction Order (ECF No. 39) pending Defendants’ appeal
pursuant to Fed, R. Civ. P. 62(c) and Fed. R. App. P. 8. On January 27, 2020, Defendants filed

their Notice of Appeal. (ECF No. 40).

Defendants will move for expedited relief because the January 23 Order, memorialized at ECF

No, 39, granting the application of Plaintiff General Mills, Inc. (“GMI or “Plaintiff’) for a
preliminary injunction enjoining Mele from returning to work at Champion was improperly
entered and should be stayed or modified, As a basis for the motion, Defendants contend that the
Court was without authority to consider Plaintiff's application for a preliminary injunction,
(Defendants’ proposed memorandum of law is attached for the Court's convenience,) The
Plaintiff's preliminary injunction application is a matter for the arbitrator, not the Court, and the
Court therefore committed error in granting Plaintiffs application for a preliminary injunction
notwithstanding its Order to compel arbitration. In the alternative, and at the very least, the
Court should modify its January 23 Order to make it clear that the Order will be dissolved
immediately once the matter is before an arbitrator under the applicable American Arbitration
Association (“AAA”) Employment Rules, In addition, the Court should further modify its Order

OM_US 165447710-1,109913.0017

 

 

 
CasecTT2tecrv00d 8hiKiMIKK Dosumeasht2s Fited 0/2800 Pagge Dh22

 

 

January 28, 2020
Page Two

to allow Mele to work at Champion on the condition that he not use or disclose any of GMI’s
confidential trade secret information.

Because of the urgent nature of the relief requested, we respectfully request that the Court hold
its pre-motion conference by telephone as soon as possible. ,

Respectfully submitted,

/s/ Michael J. Sheehan

Michael J. Sheehan

DM_US 1654177 10-1.109943.001 1

 
